Citation Nr: 0704563	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for seizure disorder.

2.  Entitlement to restoration for special monthly pension 
based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the mother and custodian of a veteran who 
served on active duty from March 1989 to February 1992.  In 
November 1999, the RO found the veteran not competent to 
handle disbursement of funds.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered in March 2004 
(entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance discontinued); and May 
2004 (finding that new and material evidence had not been 
received to reopen a claim of service connection for seizure 
disorder).  These decisions were entered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Although the RO essentially re-adjudicated the claim of 
entitlement to service connection for a seizure disorder in a 
March 2005 statement of the case (SOC), and denied the claim 
on the merits, the submission of new and material evidence to 
reopen a previously denied claim is a jurisdictional 
prerequisite to a merits based review by the Board.   Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board has 
recharacterized the issue accordingly.

This decision addresses only the question of the newness and 
materiality of the evidence submitted to reopen the claim of 
entitlement to service connection for a seizure disorder.  
Inasmuch as the claim is reopened, the remainder of the 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  Consistent with the instructions 
below, VA will notify the veteran of any further action that 
is required on his part.  The question of entitlement to 
entitlement to restoration for SMP is deferred, pending 
additional development as set forth below.

FINDINGS OF FACT

1.  Service connection for a seizure disorder was last 
finally denied in a December 2001 rating decision, which 
essentially found that the available medical evidence did not 
allow for an accurate determination whether it was the 
veteran's in-service or his post-service head injuries that 
were the cause of a seizure disorder.  A timely appeal was 
not thereafter initiated.  

2.  Evidence received since the December 2001 RO decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim in that it includes an opinion by a 
physician relating the veteran's seizure disorder to his 
military service; and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying entitlement to 
service connection for a seizure disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2006).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  Given, 
however, that the claim is reopened the Board need not 
address at this time whether VA has fully complied with the 
duty to assist and notice provisions of the Act.

Factual Background

The veteran claims, in essence, that his seizure disorder is 
directly related to his period of military service.  
Specifically, to two occurrences, one in April 1989 and one 
in August 1991, where he suffered head trauma.  See statement 
received in October 1995.

The veteran initially submitted a claim seeking service 
connection for a seizure disorder in October 1995.  Id.  

The service medical records do not show a diagnosis of  a 
seizure disorder.  They do include those dated in April 1989 
showing that the veteran incurred blunt head trauma, followed 
by complaints of headaches and blurred vision.  He was also 
treated in August 1991 for symptoms related to a closed head 
injury.  He complained of blurred vision but denied 
dizziness.  Status post closed head injury with unresolved 
blurred vision was diagnosed.  No residuals were reported in 
the course of his January 1991 separation examination.  

The report of a March 1993 VA examination noted no mention of 
the veteran's in-service head injuries.  

The report of a September 1995 VA neurologic examination 
shows that the veteran provided a history of his two in-
service head injuries, as well as one which occurred 
postservice in 1995.  He indicated that in 1995 a hammer had 
fallen on his head but that he did not receive medical 
attention.  The diagnoses following physical examination were 
head trauma with seizures, rule out hydrocephalus, and 
cerebral dysfunction secondary to the head trauma with 
seizures.  

The report of a VA diseases/injuries of the brain includes a 
diagnosis of probable complex partial seizures, etiology 
undetermined.  

Also of record is an October 1995 VA discharge summary 
indicating that the veteran had been hospitalized after 
suffering a witnessed seizure.  Seizure secondary to apparent 
head injury was diagnosed.  The report referenced the two in-
service head injuries but not the above-mentioned one from 
1995.  

Service connection for a seizure disorder secondary to in-
service head trauma was denied by the RO in March 1996.  At 
that time the RO noted that the preponderance of the evidence 
was not in the veteran's favor and denied the claim.  Notice 
was provided later in March 1996, but the veteran did not 
appeal.  

A letter from the Social Security Administration (SSA), 
received by VA in May 1996, shows that the veteran was found 
to be entitled to disability benefits effective from August 
1995.  

The veteran sought to reopen his claim in August 1998.

The report of an April 1999 VA general medical examination 
includes a diagnosis of partial/complex seizures.  

A rating decision of June 1999 shows that the RO determined 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a seizure 
disorder.  He did not appeal.  

An April 1997 letter from a private physician, Dr. Link, 
shows that she, following her apparent review of the 
veteran's service medical records, essentially opined that 
the veteran had a seizure disorder which was "probably" 
related to his in-service head injuries.  She essentially 
repeated this opinion as part of a March 2000 letter.  

An April 2000 rating decision reveals that the RO determined 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a seizure 
disorder claimed as being secondary to in-service head 
trauma.  As before, the veteran did not appeal.  

An April 2001 letter from a VA neurologist, Dr. J.G., shows 
that he opined that the veteran's diagnosed post traumatic 
seizure disorder "could well be service connected."  

The report of an October 2001 epilepsy and narcolepsy 
examination, conducted by Dr J.G., shows that posttraumatic 
seizure was diagnosed.  The last reported seizure was noted 
to have occurred in 1996.  A history of head trauma in 1989 
and 1991 was noted in the report, as were the veteran's 
diagnosed partial seizures in 1995.  The examiner opined that 
the veteran's epilepsy "could well be related to the 
previous head injury."  The examiner did not specify which 
exact prior head injury could have caused the current 
disorder.

This same VA physician, as part of a November 2001 epilepsy 
and narcolepsy examination report [addendum] commented that 
he could not, with "100% certainty," determine if the 
veteran's current seizures were a consequence of head 
injuries incurred in 1989, 1991, or 1995.  

A December 2001 rating decision held that service connection 
for a seizure disorder was not warranted.  The RO determined 
that since a VA examiner could not accurately indicate which 
specific head trauma caused the veteran's current seizure 
disorder, and in light of the fact that the veteran was not 
diagnosed with seizures until 1995, after incurring a post-
service head injury, that the preponderance of the evidence 
was "not favorable."  Once again, as before, the veteran 
did not appeal this decision.  Therefore, the December 2001 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.1103.

The veteran next attempted to reopen his claim in February 
2004.  

The report of March 2004 VA neurological examination, 
conducted by Dr. J.G., includes a diagnosis of history of 
post-traumatic seizure disorder.  The examiner commented that 
as the veteran had not taken seizure medications for the past 
two years he may be able to discontinue taking the 
medications.  The examiner added that the veteran's last 
seizure reportedly occurred seven years earlier.  

A July 2004 letter supplied by the above-mentioned VA 
neurologist, Dr. J.G., shows that the physician indicated 
that the veteran carried a diagnosis of seizure disorder.  He 
added that the veteran claimed that his seizures began in 
1990 (during military service), and that he supported the 
veteran's claim for service connection.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) "new and material evidence" is 
evidence that raises a reasonable possibility of 
substantiating the claim.  Material evidence is evidence, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

Analysis

As previously indicated, the RO most recently denied 
entitlement to service connection for a seizure disorder in 
December 2001, finding that it could not be medically 
determined whether it was the veteran's in-service head 
injuries, or his postservice head injuries that were 
responsible for a seizure disorder.  That rating decision is 
final.

Evidence added to the record since the December 2001 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and it raises a 
reasonable possibility of substantiating the claim.  Since 
the previous denial was premised on a finding that the 
veteran's seizure disorder could not be accurately related to 
a specific head injury, the new evidence showing that the 
veteran's claimed seizure disorder was essentially related to 
service, see e.g., the July 2004 letter from Dr. J.G., tends 
to relate to an unestablished fact necessary to substantiate 
the claim.  Hence, the additional evidence received is new 
and material.  Therefore, the claim of entitlement to service 
connection for a seizure disorder is reopened.

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  Once a claim 
is reopened, the VCAA provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, as noted below in the Remand, the Board is 
requesting additional development with respect to the 
underlying claim of service connection for a seizure disorder 
and will issue a final decision once that development is 
complete, if the case is again denied by the RO and returned 
to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a seizure disorder is 
reopened.


REMAND

The reopening of the claim for service connection for a 
seizure disorder triggers certain duty to assist provisions 
of the VCAA, which must be met prior to de novo review of the 
claim.  The duty to assist includes obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  

The veteran, as noted by a VA neurologist as part of a July 
2004 letter, currently carries a diagnosis of seizure 
disorder.  The medical evidence, however, also notes that the 
veteran last had a seizure in approximately 1997.  Thus, the 
question of whether or not the veteran currently has a 
seizure disorder, and, if so, whether such disorder is 
related to his military service, is a medical question best 
resolved by competent medical opinion.  VA's duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).

As noted above, the veteran is in receipt of SSA disability 
benefits.  He testified before the undersigned in the course 
of an August 2005 hearing that this disability benefit was 
based on his having a seizure disorder.  See page 15 of 
hearing transcript (transcript).  He indicated that the 
medical records utilized by SSA in its adjudication of its 
decision were not of record but that he may be able to get 
them himself.  Id.  He has not.  Regardless, VA's duty to 
assist includes obtaining records from SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  Records from that 
agency associated with the grant of benefits to the veteran 
are potentially relevant and should be obtained.  Id.

As noted in the INTRODUCTION above, the question of 
entitlement to entitlement to restoration for SMP is 
deferred, pending additional development as set forth below.

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Appeals in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must attempt to obtain any and 
all administrative and medical records 
compiled in connection with the 
appellant's application for and receipt 
of disability benefits from the SSA.  
Attempts to retrieve these Federal 
records must continue until such records 
are obtained or until such time as the RO 
concludes in writing that the records do 
not exist or that further attempts to 
obtain them would be futile.  Once 
obtained, such records must be made a 
part of the appellant's claims folders.  
If these Federal records are not 
available, a formal written 
unavailability memorandum must be added 
to the claims file and the appellant 
offered an opportunity to respond.

3.  After completion of all of the above, 
the veteran should be afforded a VA 
neurological examination by a physician 
who has appropriate expertise to 
determine the nature and etiology of any 
currently diagnosed seizure disorder. 
 The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  
The examining physician must opine 
whether it is at least as likely as not 
that the veteran has a seizure disorder, 
and, if so, whether the disorder is the 
result of his military service.   The 
examiner must provide a rationale for any 
opinion expressed.  If the clinician must 
resort to speculation to answer any 
question, he or she should so state.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should also review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) has expired, if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


